

113 S1678 IS: Public-Private Employee Retirement Parity Act
U.S. Senate
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1678IN THE SENATE OF THE UNITED STATESNovember 12, 2013Mr. Burr (for himself, Mr. Coburn, and Mr. Chambliss) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend subchapter II of chapter 84 of title 5, United
		  States Code, to prohibit coverage for annuity purposes for new Federal employees, and for other purposes. 1.Short
			 titleThis Act may be cited as
			 the Public-Private Employee Retirement
			 Parity Act.2.Termination of
			 annuities under the Federal Employees Retirement System(a)Creditable
			 serviceSection 8411 of title
			 5, United States Code, is amended—(1)in subsection
			 (b)(1), by inserting except as provided under subsection (m),
			 after (1); and(2)by adding at the
			 end the following:(m)Notwithstanding
				any other provision of this section, any period of service performed by an
				employee or Member on or after the date that is 6 months after the date of enactment of the Public-Private Employee Retirement Parity Act shall not be creditable service for
				purposes of this subchapter, if that employee or Member did not perform any
				period of creditable service under this section before the date that is 6 months after the date of enactment of the Public-Private Employee Retirement Parity Act
				(including any military service creditable under subsection
				(c))..(b)Employee
			 contributionsSection 8422 of
			 title 5, United States Code, is amended—(1)in subsection
			 (a)(1), by striking The and inserting Except as provided
			 under subsection (j), the; and(2)by adding at the
			 end the following:(j)Notwithstanding
				any other provision of this section, an employing agency shall not make any
				deduction or withholding under this section from the basic pay of any employee
				or Member for any period of service performed on or after the date that is 6 months after the date of enactment of the Public-Private Employee Retirement Parity Act, if that
				period of service is not creditable service under section
				8411(m)..(c)Agency
			 contributionsSection 8423 of
			 title 5, United States Code, is amended—(1)in subsection
			 (a)(1), by striking Each and inserting Except as provided
			 under subsection (d), each; and(2)by adding at the
			 end the following:(d)Notwithstanding
				any other provision of this section, an employing agency shall not make any
				contribution under this section for any employee or Member for any period of
				service performed on or after the date that is 6 months after the date of enactment of the Public-Private Employee Retirement Parity Act, if that period of service is not
				creditable service under section
				8411(m)..(d)Limitation on
			 credit for military service(1)In
			 generalSection 8411(c) of title 5, United States Code, is
			 amended—(A)in paragraph (1),
			 by striking paragraphs (2), (3), and (5) and inserting
			 paragraphs (2), (3), (5), and (6); and(B)by adding at the
			 end the following:(6)Notwithstanding
				any other provision of this subsection, any period of military service
				performed on or after the date that is 6 months after the date of enactment of the Public-Private Employee Retirement Parity Act shall not be allowed credit under this
				subchapter, if the employee or Member did not perform any period of creditable
				service under this section before the date that is 6 months after the date of enactment of the Public-Private Employee Retirement Parity Act..(2)ContributionsSection
			 8422(e)(1)(A) of title 5, United States Code, is amended by striking
			 Except as provided in subparagraph (B), and subject to paragraph
			 (6), and inserting Except as provided under section 8411(c)(6)
			 and subparagraph (B) of this paragraph, and subject to paragraph (6) of this
			 subsection,.3.Reporting regarding
			 CSRDF(a)In
			 generalSection 8347(f) of
			 title 5, United States Code, is amended by striking The Board shall
			 report annually on the actuarial status of the System and inserting
			 Not later than 6 months after the date of enactment of the Public-Private Employee Retirement Parity Act, and every year thereafter, the
			 Board shall issue an annual report, including making the report available
			 online, on the actuarial status of the System and the Federal Employees
			 Retirement System under chapter 84.(b)Availability of
			 previous reportsThe Board of Actuaries of the Civil Service
			 Retirement System shall make available online all reports under section 8347(f)
			 prepared on or after June 6, 1986.